March 26, 2015 MainGate Trust 6075 Poplar Avenue Suite 720 Memphis, TN38119 Re:MainGate Trust (SEC File Nos. 333-170422 and 811-22492) Dear Ladies and Gentlemen: Our legal opinion to MainGate MLP Fund, the sole series of MainGate Trust, was filed with Pre-Effective Amendment No. 1 to the Registration Statement on Form N-1A of MainGate Trust (the “Registration Statement”).As counsel to MainGate Trust, we hereby consent to incorporating by reference our legal opinion into Post-Effective Amendment No.9 to the Registration Statement, and further consent to all references to us in Post-Effective Amendment No. 9. Very truly yours, /s/ Thompson Coburn LLP
